Citation Nr: 1130550	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  05-36 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a compensable rating for status post excision osteochondroma right hip. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 

INTRODUCTION

The Veteran served on active duty from August 1981 to July 1987.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In January 2006, the Veteran testified before a hearing officer at the RO.  A transcript of the hearing is of record. 

The Board denied the claim for entitlement to a compensable rating for a right hip disability in a November 2008 decision.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court).   In August 2010, the Court issued a memorandum decision vacating and remanding the portion of the August 2010 decision that denied a compensable rating for the Veteran's right hip condition.  The appeal has now returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Court's August 2010 memorandum decision, the claim must be remanded to allow for the scheduling of a VA examination to determine the severity and functional impairment resulting from the Veteran's status post excision osteochondroma right hip.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA dermatological examination, with an appropriate examiner, to determine the severity of the status post excision osteochondroma right hip.  The Veteran's claims file must be made available to the examiner, and the examiner must review the entire claims file in conjunction with the examination.  

All indicated tests must be performed.  After physically examining the Veteran and reviewing the claims folder, the examiner should describe all residuals of the excision of osteochondroma of the right hip, to include fully describing any functional impairment.  With respect to any residual scars, the examiner should state the area of each scar in square inches; and specify whether the scar (i) has underlying soft tissue damage; (ii) is tender, adherent, elevated or depressed on palpation; or, (iii) causes limited motion of the affected part.

A full rationale must be provided for all expressed opinions.  

2.  Readjudicate the claim on appeal.  If the benefit sought on appeal is not fully granted,  issue a supplemental statement of the case (SSOC) before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


